           Case 4:19-cv-05300-HSG Document 60 Filed 01/13/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                             CASE No C 4:19-cv-05300-HSG
CHOON'S DESIGN, LLC

                                 Plaintiff(s)
                                                             STIPULATION AND ORDER
 v.
                                                             SELECTING ADR PROCESS
CONTEXTLOGIC INC. d/b/a WISH
                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
    Early Neutral Evaluation (ENE) (ADR L.R. 5)
   ■ Mediation (ADR L.R. 6)
   

    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

    Private ADR (specify process and provider)


The parties agree to hold the ADR session by:
    the presumptive deadline (90 days from the date of the order referring the case to ADR)
   ■ other requested deadline: April 30, 2021
   

 Date: 1/12/2021                                             /s/Bruce Steckler
                                                             Attorney for Plaintiff
 Date: 1/12/2021                                             /s/Whitty Somvichian
                                                             Attorney for Defendant

 X IT IS SO ORDERED.
                                                                                                                    
  IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 1/13/2021
                                                             U.S. DISTRICT JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
